—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 6, 1992, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in failing to instruct the jury on the slight probative value to be accorded evidence of flight is unpreserved for appellate review, since he neither requested such a charge nor objected to its absence (see, CPL 470.05 [2]; People v Madera, 198 AD2d 235; People v Ramos, 166 AD2d 468; People v Yaghnam, 135 AD2d 763). We decline to consider the issue in the exercise of our interest of justice jurisdiction in view of the overwhelming evidence of the defendant’s guilt (see, People v Yaghnam, supra; People v Montemurro, 125 AD2d 605).
Contrary to the contention raised by the defendant in his supplemental pro se brief, we find that the sentence imposed by the court was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Copertino and Florio, JJ., concur.